PER CURIAM.
This cause is before us on appeal from a judgment of conviction for burglary and the sentence imposed of five years. Appellant, tried jointly with his brother, Ernest, contends the trial court erred in denying his motion to sever defendants and by failing to classify him as a youthful offender pursuant to Section 958.04(2), Florida Statutes (Supp.1978). Appellant has failed to demonstrate that the trial court abused his discretion in denying the motion for severance. Dove v. State, 287 So.2d 384 (Fla. 1st DCA 1973), cert. denied 294 So.2d 655 (Fla.1974). Accordingly, the judgment of conviction is affirmed. However, from the record now before us, it appears that the court erred in failing to sentence appellant pursuant to the Youthful Offender Act. In Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980), we held that classification as a youthful offender is mandatory if the criteria set forth in Sections 958.04(1) and (2) are met. Accordingly, the sentence is set aside and this cause is remanded for reconsideration by the trial court in light of Goodson, supra.
BOOTH and JOANOS, JJ., and TILLMAN, PEARSON (Retired), Associate Judge, concur.